4-01 -/r
                                 ELECTRONIC RECORD




COA#       05-13-01388-CR                        OFFENSE:        49.04


           Marcus Lee Holmquist v. The State
STYLE:     ofTexas                               COUNTY:         Rockwall

COA DISPOSITION:        AFFIRM                   TRIAL COURT: County Court at Law


DATE: 02/05/2015                  Publish: NO    TC CASE #:      CR13-0496




                          IN THE COURT OF CRIMINAL APPEALS



          Marcus Lee Holmquist v. The State
STYLE:    of Texas                                    CCA#:
                                                                      *o/ -IS
        APfjELL/lfl/T^                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      0f/2t/&>tr                                 SIGNED:                       PC:.
JUDGE:       (?\l>\, UM>~->                           PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD